A damage bond with surety, executed as required by a municipal tax-license ordinance, for the benefit of any one injured by the licensee's negligent use of an automobile in delivery of goods, does not apply to injury sustained without the territorial limits of the municipality; the ordinance being without extraterritorial operation. One J., dissents.
                        DECIDED OCTOBER 10, 1942.
1. Independently of the question whether a municipality has the right by ordinance to require of one using an automobile on its city streets, in making delivery of goods purchased at his place of business, the payment of a "tax" or license fee for such use of its streets and the execution to it of a bond with surety thereon for the benefit of any one injured by the licensee's negligent use of the said automobile, a municipal ordinance being without extraterritorial operation (2 McQuillin on Municipal Corporations, 723, § 693; Taylor v.Americus, 39 Ga. 59), such a bond does not apply to injuries sustained outside the limits of the municipality. 1 Blashfield's Automobile Law, 128, § 142; City of Providence v. Laurence,44 R.I. 246 (116 A. 664, 22 A.L.R. 888). See Bartlett v.
Lanphier, 94 Wash. 354 (162 P. 532).
2. In the suit brought by the City Council of Augusta, for the use of a named person, against an individual licensee and her surety on a bond executed by them, as required by the city, in order that the principal might engage in the delivery by automobile of goods purchased at her place of business, the obligation of the bond being to pay all damages sustained by any person injured by the licensee's negligent operation of the automobile, the petition as amended affirmatively showed that the injuries of the usee were sustained outside of the limits of the municipality, and the court did not err in sustaining the general demurrers of the defendants on the ground that the petition as amended did not set forth a cause of action.
Judgment affirmed. Felton, J., concurs. Stephens, P. J.,dissents. *Page 151